727 S.E.2d 288 (2012)
MEHAFFEY
v.
BURGER KING, et al.
No. 24PA12-1.
Supreme Court of North Carolina.
June 26, 2012.
M. Duane Jones, Charlotte, for Burger King, et al.
Mark T. Sumwalt, Charlotte, for Mehaffey, Dewey D.
Henry E. Teich, Asheville, for Mehaffey, Dewey D.
The following order has been entered on the motion filed on the 25th of June 2012 by Plaintiff:
"Motion Allowed by order of the Court in conference, this the 26th of June 2012."
Plaintiff shall have up to and including the 1st day of August 2012 to file and serve his/her brief with this Court.